NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         JAN 26 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-55246

                Plaintiff-Appellee,             D.C. Nos.    3:16-cv-01532-WQH
                                                             3:95-cr-00072-WQH-4
 v.

LAMONT BENEDICT NELSON, AKA                     MEMORANDUM*
Lamont Lee,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                   William Q. Hayes, District Judge, Presiding

                           Submitted January 20, 2021**

Before:      McKEOWN, CALLAHAN, and BRESS, Circuit Judges.

      Federal prisoner Lamont Benedict Nelson appeals from the district court’s

judgment denying his 28 U.S.C. § 2255 motion to vacate his conviction and

sentence. We have jurisdiction under 28 U.S.C. § 2253. Reviewing de novo, see

United States v. Reves, 774 F.3d 562, 564 (9th Cir. 2014), we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Nelson challenges his conviction and sentence under 18 U.S.C. §§ 2 and

924(c) for aiding and abetting the use and carry of a firearm during the commission

of a crime of violence. Nelson’s contention that Hobbs Act robbery, 18 U.S.C.

§ 1951, is not a crime of violence for purposes of 18 U.S.C. § 924(c)(3)(A) is

foreclosed. See United States v. Dominguez, 954 F.3d 1251, 1260-61 (9th Cir.

2020) (reaffirming that Hobbs Act robbery is a crime of violence under the

elements clause of § 924(c)(3)). Nelson asserts that Dominguez was wrongly

decided, but as a three-judge panel, we are bound by the decision. See Miller v.

Gammie, 335 F.3d 889, 900 (9th Cir. 2003) (en banc) (three-judge panel is bound

by circuit precedent unless that precedent is “clearly irreconcilable” with

intervening higher authority).

      AFFIRMED.




                                          2                                   17-55246